Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 22, 2016

The Court of Appeals hereby passes the following order:

A16A1124. DAVID THORNTON v. VANCE LAUGHLIN, WARDEN et al.

      David Thornton appealed directly to this Court from an order of the superior
court denying his request to file an in forma pauperis civil complaint. Because
Thornton is incarcerated, his appeal is controlled by the Prison Litigation Reform Act
of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an appeal of a civil action
filed by a prisoner “shall be as provided in Code Section 5-6-35.” And under OCGA
§ 5-6-35, the party wishing to appeal must file an application for discretionary appeal
to the appropriate appellate court. Because a prisoner has no right of direct appeal
in civil cases, we lack jurisdiction to consider this direct appeal from the superior
court’s order. See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). This
appeal is therefore DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             03/22/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.